Matter of Berk v Kennedy (2015 NY Slip Op 01724)





Matter of Berk v Kennedy


2015 NY Slip Op 01724


Decided on February 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2015

Gonzalez, P.J., Mazzarelli, Acosta, Moskowitz, DeGrasse, JJ.


14364 401056/13 -6030

[*1] In re Ruth Berk, Petitioner,
vTanya Kennedy, etc., Respondent. 
BLDG Christopher LLC, Nonparty Respondent.


Advocates for Justice, New York (Arthur Z. Schwartz of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Michael J. Siudzinski of counsel), for state respondent.
Belkin Burden Wenig & Goldman, LLP, New York (Alexa Englander of counsel), for BLDG Christopher LLC, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: FEBRUARY 26, 2015
CLERK